DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2022-10-18 (herein referred to as the Reply) where claim(s) 1-20 are pending for consideration.

35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chao (NPL: Flow Classification for Software-Defined Data Centers Using Stream Mining, 2019) in view of KRENDZEL_973 (US20180109973), and further view of ZHAO_773 (CN108712773)
Claim(s) 1, 9
Chao teaches 
receiving, by a network device, a plurality of packets of a first packet flow, wherein the first packet flow is an elephant flow; FlowSeeris enabled network device receives a data stream which includes an elephant flow <Section: 1 Introduction, 3 Background and Motivation, 4.1 Overview>
determining, by the network device, a characteristic parameter of the first packet flow based on the plurality of packets,  wherein the characteristic parameter indicates a transmission latency of the first packet flow; and FlowSeeris enabled network device utilizes inter-arrival time of packets to determine elephant flow classification <Section: 4.2 Flow Sampling for Model Training, 4.3 Phase 1 Classification at Switches>
determining, by the network device, a forwarding policy of the first packet flow based on the characteristic parameter of the first packet flow,  Upon detecting an elephant flow based at least in part on inter-arrival time of packets, the FlowSeeris enabled network device finds the least congested path for it and installs the new path into the switches. To avoid the undesired latency during prediction and route reconfiguration, FlowSeer inserts a set of default wildcard rules to route all the flows until a better route is configured. <Section: 1.4 Overview, 4.3 Phase 1 Classification at Switches>
wherein the forwarding policy indicates latency sensitivity of the first packet flow. FlowSeer implementation addresses latency and scalability issues of elephant flows and therefore can be considered to indicate latency sensitivity since it implements the path finding and rules particularly for elephant flows <Section: 1.4 Overview, 4.3 Phase 1 Classification at Switches>
With regards to apparatus claim 9, the FlowSeeris enabled network device would implicitly includes a processor for executing stored instructions as known in the art. 
Chao does not explicitly teach
	wherein the forwarding policy of the first packet flow comprises a packet flow priority, and 
	wherein the packet flow priority is directly proportional to packet flow latency sensitivity.
However in a similar endeavor, KRENDZEL_973 teaches
	wherein the forwarding policy of the first packet flow comprises a packet flow priority, and  Flow policy for routing (forwarding) data includes a priority for the data flow.  <FIG(s). 12, 5, 6; para. 0010-0012, 0056-0058, 0069, 0073; Claim(s) 4>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Chao with the embodiment(s) disclosed by KRENDZEL_973. One of ordinary skill in the art would have been motivated to make this modification in order to provide flexible data flow paths for data packets through a communication network. <para. 0007-0008>.
However in a similar endeavor, ZHAO_773 teaches
	wherein the packet flow priority is directly proportional to packet flow latency sensitivity. Priority of the service type is proportional to the height of the delay sensitivity;  <para. 0075, 0089-0090, 0114>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Chao and KRENDZEL_973 with the embodiment(s) disclosed by ZHAO_773. One of ordinary skill in the art would have been motivated to make this modification in order to realize a reasonable allocation between the system performance and the power consumption of the user equipment. <para. 0004>.
Claim(s) 2, 10
Chao teaches
wherein the characteristic parameter comprises: 
a packet time interval wherein the packet time interval is a difference between moments at which the network device receives two adjacent packets in the plurality of packets, and  FlowSeeris enabled network device utilizes inter-arrival time of packets to determine elephant flow classification <Section: 4.2 Flow Sampling for Model Training, 4.3 Phase 1 Classification at Switches>
Claim(s) 3, 11
Chao teaches
wherein the forwarding policy of the first packet flow further comprises: a forwarding path, and  Upon detecting an elephant flow based at least in part on inter-arrival time of packets, the FlowSeeris enabled network device finds the least congested path for it and installs the new path into the switches. <Section: 1.4 Overview, 4.3 Phase 1 Classification at Switches>
	wherein transmission quality of the forwarding path is directly proportional to the packet flow latency sensitivity. The determined least congested path would inherently include a finite transmission latency (transmission quality) which would have a proportional relationship to a corresponding packet flow latency sensitive of any flow going through said path such that a higher transmission latency in the path would cause a low rate in the packet flow and a relatively lower transmission latency in the path would cause a higher rate in the packet flow  <Section: 1.4 Overview, 4.3 Phase 1 Classification at Switches>
Claim(s) 8, 16
Chao teaches
receiving, by the network device, a second packet flow, wherein the second packet flow is an elephant flow; and forwarding, by the network device, the second packet flow based on a forwarding policy of the second packet flow, implicitly taught is that the embodiments can be performed in multiple iterations. That is, implicitly taught is that the FlowSeeris implementation is not a one-time use for a single flow but the embodiments disclosed can be used subsequent times for other flows. Accordingly Chao teaches that a another, second flow elephant flow can be received, detected and another corresponding routing policy in the form of another least congested path can be determined  <Section: 1.4 Overview, 4 FLOWSEER’S DESIGN>
	forwarding, by the network device, the first packet flow based on the forwarding policy of the first packet flow, Detected flow is routed via the determined least congested path <Section: 1.4 Overview, 4 FLOWSEER’S DESIGN>
In the embodiments discussed herein, Chao does not explicitly teach
	wherein costs of the forwarding path indicated by the forwarding policy of the first packet flow are lower than costs of a forwarding path indicated by the forwarding policy of the second packet flow.
However, in other embodiments Chao teaches
wherein costs of the forwarding path indicated by the forwarding policy of the first packet flow are lower than costs of a forwarding path indicated by the forwarding policy of the second packet flow. Implicitly taught is that for each iteration of the disclosed embodiments the least congested path is dynamic such that it is not the same path for each iteration. For example, for a first elephant flow, the Flowseer may selected a first path. Subsequently, the network environment causes the first path to no longer be the least congestion path and/or no longer available but rather a second path is the least congested path. When the Flowseer implementation occurs for another iteration, a second elephant flow is detected and the least congestion path for the second flow at this instant is detected – which is the second path. Cost of a path can be measured in congestion in which a less congested path would be considered to “cost less” than a more congested path. Consequently, Chao teaches that one determined least congestion path can cost less than another determined least congested path <Section: 1.4 Overview, 4 FLOWSEER’S DESIGN>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified embodiments of Chao, KRENDZEL_973 and ZHAO_773, as discussed herein, with other embodiment(s) disclosed by Chao. One of ordinary skill in the art would have been motivated to make this modification in order to dynamically select best least congested path for the received elephant flows.


Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chao (NPL: Flow Classification for Software-Defined Data Centers Using Stream Mining, 2019) in view of KRENDZEL_973 (US20180109973), in view of ZHAO_773 (CN108712773), and further view of ABRAHAM_938 (US20170317938)
Claim(s) 5, 13
Chao does not explicitly teach
wherein in response to the characteristic parameter of the first packet flow comprises the rate fluctuation coefficient of the first packet flow, the determining the characteristic parameter of the first packet flow based on the plurality of packets comprises:
	determining, by the network device, a rate of the first packet flow based on an obtained packet of the first packet flow and based on a second cycle in a first time period, 
	wherein the plurality of packets are packets obtained in the first time period; and
	determining, by the network device, the rate fluctuation coefficient of the first packet flow based on a plurality of rates determined in the first time period.
However in a similar endeavor, ABRAHAM_938 teaches
	determining, by the network device, the rate fluctuation coefficient of the first packet flow based on a plurality of rates determined in the first time period. An average injection rate (rate fluctuation coefficient) over a sliding window of a number (first time period) is based on an average of a first injection rate (a rate of the first packet flow) of a first discovery interval (first cycle) and a second injection rate (another rate of first packet flow) of a second discovery interval (second cycle). The second discovery interval can be considered a second cycle within the window where second injection rate is based on the number of injections and the second discovery interval. <para. 0149-0150>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Chao, KRENDZEL_973 and ZHAO_773 with the embodiment(s) disclosed by ABRAHAM_938. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved methods for determining a schedule of data transmission in order to e.g., ensure QoS is met including target latency <para. 0022, 0028>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chao (NPL: Flow Classification for Software-Defined Data Centers Using Stream Mining, 2019) in view of KRENDZEL_973 (US20180109973), in view of ZHAO_773 (CN108712773), and further view of SUZUKI_103 (US20110142103)
Claim(s) 7, 15
Chao does not explicitly teach
further comprising:
	receiving, by the network device, a second packet flow, 
	wherein the second packet flow is an elephant flow; and
	forwarding, by the network device, the first packet flow based on the forwarding policy of the first packet flow, and 
forwarding, by the network device, the second packet flow based on a forwarding policy of the second packet flow, 
	wherein the packet flow priority indicated by the forwarding policy of the first packet flow is higher than a packet flow priority indicated by the forwarding policy of the second packet flow.
However in a similar endeavor, SUZUKI_103 teaches
	wherein the packet flow priority indicated by the forwarding policy of the first packet flow is higher than a packet flow priority indicated by the forwarding policy of the second packet flow. Routing policy  can be ranked according to priority values <para. 0150>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Chao, KRENDZEL_973 and ZHAO_773 with the embodiment(s) disclosed by SUZUKI_103. One of ordinary skill in the art would have been motivated to make this modification in order to improved techniques to establish a new communication path, particularly in cases where the network includes a abnormality location <para. 0030-0031>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chao (NPL: Flow Classification for Software-Defined Data Centers Using Stream Mining, 2019) in view of KRENDZEL_973 (US20180109973), in view of ZHAO_773 (CN108712773), and further view of SATOSHI_675 (JP2018152675)
Claim(s) 6, 14
Chao teaches
wherein in response to the characteristic parameter comprising the packet time interval and not comprising the rate fluctuation coefficient, the determining the forwarding policy of the first packet flow based on the characteristic parameter of the first packet flow comprises: FlowSeeris enabled network device utilizes inter-arrival time of packets to determine elephant flow classification and is silent regarding rate fluctuation <Section: 4.2 Flow Sampling for Model Training, 4.3 Phase 1 Classification at Switches>
	in response to the packet time interval of the first packet flow being less than a first threshold, determining that the forwarding policy of the first packet flow is a first forwarding policy,  FlowSeeris determines classification of elephant flow, which in turn trigger a least path forwarding policy based at least on inter-packet arrival time compared to a threshold. For example, if the arrival times indicate the elephant flow is long enough, it is worth to spend detection time of one second and reconfigure a better route for its remaining packets (implement a first forwarding policy) <Section: 3.2 Motivating Analysis; 4.2 Flow Sampling for Model Training, 4.3 Phase 1 Classification at Switches; FIG. 1, 2>
	wherein the first forwarding policy indicates that the first packet flow has higher latency sensitivity. FlowSeer is implemented to improve the throughput of flow by way of smaller latency. Accordingly, a reduced latency results implemented by the operations that implement a least congestion path indicates the elephant flow high latency sensitivity <Section: 1 Introduction, 4.1 Overview >
Chao does not explicitly teach
higher latency sensitivity than a packet flow with a packet time interval being more than the first threshold.
However SATOSHI_675 (JP2018152675) teaches
higher latency sensitivity than a packet flow with a packet time interval being more than the first threshold. Delay variation of the frame is evaluated over multiple thresholds (e.g., a first and second) with regards to frame transmission intervals. Accordingly, frames are effectively ranked in accordance with a multi-threshold classification system in which the tiers of thresholds indicate higher/lower delay variance tolerance. <para. 0364-0371>
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Chao, KRENDZEL_973 and ZHAO_773 with the embodiment(s) disclosed by SATOSHI_675. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the probability that the delay constraint of the data cannot be observed and the probability that the data is lost as low as possible in a wireless network environment <para. 0015>.


Allowable Subject Matter
Claim(s)  is/are indicated as having allowable subject matter and objected to.
Claim(s) 4, 12
The claim(s) is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance: The Reply’s arguments and amendments to the rejections to claims 4 and 12 are found persuasive. 
Claim(s) 17, 19 and 18, 20
The claim(s) is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance: The claims require a rate fluctuation coefficient compared to a threshold to determine whether a packet flow has higher latency sensitivity relative to another packet flow’s latency sensitivity using the other flow’s respective rate fluctuation coefficient.
Closest prior art Lingafelt - US20030023733, Soni - US20100165878, and KIM - US20110138463each disclose a rate fluctuation coefficient with regards to a threshold but not in the context to consider whether the flows latency sensitivity is considered ‘higher.’



Response to Arguments
The Reply’s arguments with respect to the other matters have been considered but are moot because the arguments do not apply to the rejection(s), which was necessitated by the Applicant’s amendments, being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDRE TACDIRAN/
Examiner, Art Unit 2415